DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of Patent No. 10879370 hereinafter “’370 Patent” in view of Fan et al. (US 2015/0349075) hereinafter “Fan” with anticipating limitations in bold:

Pending claim:
Claim 1, A method comprising: forming a metal layer comprising: a first portion extending into a first opening in a dielectric layer; and a second portion extending into a second opening in the dielectric layer; forming a protection layer, wherein an entirety of the protection layer is outside of the first opening, and the protection layer comprises a lower portion extending into the second opening; etching back the protection layer until a first top surface of the lower portion is lower than a second top surface of the dielectric layer; etching portions of the metal layer in the first opening and the second opening simultaneously, wherein the protection layer is used as an etching mask; selectively depositing a first conductive layer in the first opening; and selectively depositing a second conductive layer in the second opening, wherein the first conductive layer and the second conductive layer are over the first portion and the second portion, respectively, of the metal layer.

Claim 23, A method comprising: depositing a metal layer comprising: a first portion extending into a first opening in a dielectric layer; and a second portion fully filling a second opening in the dielectric layer; coating a protection layer over the metal layer, wherein the protection layer has a portion filled into the first opening, and an entirety of the protection layer is outside of the second opening;  TSMP2016o89oUSooPage 4 of 10etching back the protection layer to remove all of the protection layer overlapping the second opening, and a remaining portion of the protection layer is in the first opening; etching back the metal layer using the remaining portion of the protection layer as an and selectively depositing a conductive layer comprising: a first portion in the first opening and over the metal layer; and a second portion in the second opening and over the metal layer.


Claim 23 of the ‘370 Patent does not teach etching portions of the metal layer in the first opening and the second opening simultaneously.
Fan teaches a method of forming gate structures in a dielectric layer (Item 102) comprising: depositing a metal layer (Combination of Items 120, 124, 126 and 128) in a first opening (Middle Item 116) and a second opening (Rightmost Item 116) and etching portions of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etch portions of the metal layer in the first opening and the second opening simultaneously because it renders additional masking layers unnecessary (Fan Paragraph 0042).   
Examiner’s Note: The Examiner Notes that current claim 1’s first opening is equivalent to the ‘370 Patent’s second opening as current claim 1’s first opening is completely filled by the metal layer and ‘370 Patent’s second opening is completely filled by the metal layer.
4.	Pending claim 2 is anticipated by claim 23 of the ’370 Patent.
5.	Regarding Pending claim 3, claim 23 of the ‘370 Patent teaches all of the elements of the claimed invention as stated above.
Claim 23 of the ‘370 Patent does not explicitly teach where the second opening is wider than the first opening.
Fan teaches where a second opening (Rightmost Item 116) is wider than a first opening (Middle Item 116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second opening wider than the first opening because it allows for each of the respective first and second gates being formed to have different gate lengths which may be desired for the application in which the semiconductor device is being used (Fan Abstract).  
6.	Pending claim 8 is anticipated by claim 25 of the ‘370 Patent.
Pending claim 9 is anticipated by claim 7 of the ‘370 Patent.
8.	Pending claim 10 is anticipated by claim 23 of the ‘370 Patent.
Pending claim:
Claim 11, A method comprising: forming an inter-layer dielectric; forming a first opening and a second opening in the inter-layer dielectric; forming a gate dielectric layer extending into both of the first opening and the second opening; depositing a metal-containing layer, wherein the metal-containing layer comprises a first portion fully filling the first opening, and a second portion partially filling the second opening; filling a remaining portion of the second opening with a protection layer; performing an etching process, with the protection layer being used as an etching mask to etch-back the second portion of the metal-containing layer, wherein the first portion of the metal- containing layer is simultaneously etched-back during the etching process; and removing the protection layer; and selectively depositing a first conductive layer and a second conductive layer into the first opening and the second opening and on the first portion and the second portion, respectively, of the metal-containing layer, with top surfaces of the first conductive layer and the second conductive layer being lower than top surfaces of the inter-layer dielectric.

Claim 23, A method comprising: depositing a metal layer comprising: a first portion extending into a first opening in a dielectric layer; and a second portion fully filling a second opening in the dielectric layer; coating a protection layer over the metal layer, wherein the protection layer has a portion filled into the first opening, and an entirety of the protection layer is outside of the second opening;  TSMP2016o89oUSooPage 4 of 10etching back the protection layer to remove all of the protection layer overlapping the second opening, and a remaining portion of the protection layer is in the first opening; etching back the metal layer using the remaining portion of the protection layer as an dielectric layer; removing the protection layer; and selectively depositing a conductive layer comprising: a first portion in the first opening and over the metal layer; and a second portion in the second opening and over the metal layer.


Claim 23 of the ‘370 Patent does not teach forming a gate dielectric layer extending into both of the first opening and the second opening.
Fan further teaches before the metal layer is formed (Combination of Items 120, 124. 126 and 128): depositing a gate dielectric layer (Item 118) extending into both the first opening (Middle Item 116) and the second opening (Rightmost Item 116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to deposit a gate dielectric layer extending into both the first opening and the second opening because the gate dielectric layer acts as the gate dielectric in each of the final gate structures in each of the respective first opening and second opening (Fan Paragraph 0033). 
Claim 23 of the ‘370 Patent does not teach etching portions of the metal layer in the first opening and the second opening simultaneously.
Fan teaches a method of forming gate structures in a dielectric layer (Item 102) comprising: depositing a metal layer (Combination of Items 120, 124, 126 and 128) in a first 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etch portions of the metal layer in the first opening and the second opening simultaneously because it renders additional masking layers unnecessary (Fan Paragraph 0042).   
Claim 23 of the ‘370 Patent does not teach top surfaces of the first conductive layer and the second conductive layer being lower than top surfaces of the inter-layer dielectric.
Fan teaches a method of forming gate structure in a dielectric layer (Item 102) where a top metal layer (Items 138) of the gate stack in respective gate trenches in the dielectric layer (Item 102) is lower than a top surface of the dielectric layer (Item 102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have top surfaces of the first conductive layer and the second conductive layer being lower than top surfaces of the inter-layer dielectric because having the top surfaces of the first and second conductive layers being lower than top surface of the inter-layer dielectric results in a void in a top portion of the opening which allows room for the deposition of a hard mask which protects the gate structure (Fan Paragraph 0048).   
Examiner’s Note: The Examiner Notes that current claim 11’s first opening is equivalent to the ‘370 Patent’s second opening as current claim 11’s first opening is completely filled by the metal layer and ‘370 Patent’s second opening is completely filled by the metal layer.
9.	Pending claim 13 is anticipated by claims 23, 26 and 27 of the ‘370 Patent.
10.	Pending claim 14 is anticipated by claim 23 of the ‘370 Patent.
11.	Pending claim 15 is anticipated by claim 25 of the ‘370 Patent.
12.	Pending Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of Patent No. 10879370 hereinafter “’370 Patent” in view of Fan et al. (US 2015/0349075) hereinafter “Fan” and in further view of He et al. (US 2016/0204221) hereinafter “He”.
13.	Regarding claim 4, the combination of ‘370 Patent and Fan teaches all of the elements of the claimed invention as stated above.
Fan does not teach where the filling the protection layer comprises applying a photoresist.
He further teaches where the filling the protection layer (Item 130) comprises applying a photoresist (Paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the filling the protection layer of the 518’ App. comprise applying a photoresist as taught by He because a photoresist material is known to protect portions of a work function metal during an etching process (He Paragraph 0031) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Pending Claims 5 and 7 are rejected
Regarding claim 5, the combination of ‘370 Patent and Fan teaches all of the elements of the claimed invention as stated above.
518’ App fails to teach depositing a first high-k dielectric layer extending into the first opening; and depositing a second high-k dielectric layer extending into the second opening, wherein when the portions of the metal layer are etched, the first high-k dielectric layer and the second high-k dielectric layer are also etched back.  
Fan further teaches before the metal layer is formed (Combination of Items 120, 124. 126 and 128): depositing a first (See Examiner’s Note below) high-k dielectric layer (See Picture 2 above) extending into the first opening (Middle Item 116); and depositing a second (See Examiner’s Note below) high-k dielectric layer (See Picture 2 above) extending into the second opening (Rightmost Item 116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to deposit a first high-k dielectric layer extending into the first opening and deposit a second high-k dielectric layer extending into the second opening because the high-k dielectric layer acts as the gate dielectric in the final gate structure (Fan Paragraph 0033). 
Fig. 11 of Fitzsimmons teaches where a gate dielectric layer (Item 32A) is etched back such that the top surface of a gate dielectric layer (Item 32A) is below a top surface of a surrounding dielectric layer (Item 60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etch back the first and second high-k dielectric layers when the metal layer is etched back because etching solution used to etch back the metal layer 
Examiner’s Note: The claim language of “first” and “second” high-k dielectric layers does not require that the first and second high-k dielectric layers are physically separate from each other. The language allows for the first and second high-k dielectric layers to originate from a single conformal layer deposited over both the first and second openings. Further, the layers are eventually shown to be two unique layers after the etch-back process (See Fan Fig. 11) and, therefore, the Examiner is merely identifying the layers in a state prior to the etch back process. The Examiner suggests the Applicant further distinguish their invention from the prior art by either claiming different materials for the first and second high-k dielectric layers or clarifying the language of the claim which clearly shows that the first and second layers are separately deposited from each other without adding any new matter. 
16.	Pending claim 7 is anticipated by claim 27 of the ’370 Patent.
17.	Pending Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of Patent No. 10879370 hereinafter “’370 Patent” in view of Fan et al. (US 2015/0349075) hereinafter “Fan” and in further view of Liou et al. (US 2016/0284641) hereinafter “Liou”.
18.	Regarding claim 16, the combination of the ‘370 Patent and Fan teaches all of the elements of the claimed invention as stated above except forming a first gate contact plug and a second gate contact plug extending into the first opening and the second opening, respectively, to electrically couple to the first portion and the second portion, respectively, of the metal containing layer.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a first gate contact plug and a second gate contact plug extending into the first opening and the second opening, respectively, to electrically couple to the first portion and the second portion, respectively, of the metal containing layer because forming first and second gate contact plugs extending into first and second openings, respectively, to electrically couple with first and second portions, respectively, allows for an external voltage to be applied to the gate electrodes (Liou Paragraph 0022).
19.	Pending claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of Patent No. 10879370 hereinafter “’370 Patent” in view of Fan et al. (US 2015/0349075) hereinafter “Fan” and in further view of Sung et al. (US 2016/0042954) hereinafter “Sung”.
20.	Regarding claim pending claim 21, the combination of claim 23 of the ‘370 Patent and Fan teaches all of the elements of the claimed invention as stated above except where when the first portion of the metal layer in the first opening is etched back, a gate dielectric in the first opening is also etched, and after the etching back, a first topmost end of the gate dielectric is lower than a top surface of the dielectric layer, and higher than a second topmost end of the first portion of the metal layer.
Sung teaches where a first topmost end of a gate dielectric layer (Item 116) is lower than a topmost surface of a dielectric layer (Item 104), and higher than a second topmost end of the first portion of a metal layer (Item 130A).
	
21.	Pending Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of Patent No. 10879370 hereinafter “’370 Patent” in view of Liou et al. (US 2016/0284641) hereinafter “Liou” and in further view of Sung et al. (US 2016/0042954) hereinafter “Sung” and Xie et al. (US 2014/0008720) hereinafter “Xie”.
Pending claim:
Claim 17, A method comprising: depositing a metal layer comprising: depositing a first high-k dielectric layer and a second high-k dielectric layer extending into a first opening and a second opening in an inter-layer dielectric; depositing a metal layer comprising: a first portion fully filling the first opening; and a second portion partially filling the second opening; forming a protection layer over the metal layer, wherein the protection layer has a portion filled into the second opening; etching back the protection layer to remove all of the protection layer overlapping the first opening, wherein a remaining portion of the protection layer is in the second opening; etching the metal layer, the first high-k dielectric layer, and the second high-k dielectric layer, with the remaining portion of the protection layer being used as an etching mask, wherein the etching is performed until first top ends of the first high-k dielectric layer is lower than a first top surface of the inter-layer dielectric, and higher than second top ends of the first portion of the metal layer, and wherein the second top ends of the first portion of the metal layer joins a sidewall of the first high-k dielectric layer; selectively depositing a first conductive layer in the first opening; and selectively depositing a second conductive layer in the second opening, wherein the first conductive layer and the second conductive layer are over the first portion and the second portion, respectively, of the metal layer; and19Attorney Docket No. TSMP2016089OUSO2 forming a first gate contact plug and a second gate contact plug electrically coupling to the first portion and the second portion, respectively, of the metal layer.

Claim 23, A method comprising: depositing a metal layer comprising: a first portion extending into a first opening in a dielectric layer; and a second portion fully filling a second opening in the dielectric layer; coating a protection layer over the metal layer, wherein the protection layer has a portion filled into the first opening, and an entirety of the protection layer is outside of the second opening;  TSMP2016o89oUSooPage 4 of 10etching back the protection layer to remove all of the protection layer overlapping the second opening, and a remaining portion of the protection layer is in the first opening; etching back the metal layer using the remaining portion of the protection layer as an  removing the protection layer; and selectively depositing a conductive layer comprising: a first portion in the first opening and over the metal layer; and a second portion in the second opening and over the metal layer.

Claim 26, before the metal layer is deposited, forming a first gate dielectric and a second gate dielectric extending into the first opening and the second opening, respectively, wherein the first gate dielectric and the second gate dielectric are over a first semiconductor region and a second semiconductor region, respectively.


 	Claim 23 of the ‘370 Patent does not teach forming a first gate contact plug and a second gate contact plug electrically coupling to the first portion and the second portion, respectively, of the metal layer.
Fig. 14 of Liou teaches where a gate structure (Item 38) has been recessed in an opening of an inter-layer dielectric (Item 32), and where a gate contact plug (Item 50) extends into the opening to electrically couple (Paragraph 0022) to the gate structure (Item 38).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a first gate contact plug and a second gate contact plug electrically coupling to the first portion and the second portion, respectively, of the metal layer because forming first and second gate contact plugs extending into first and second openings, respectively, to electrically couple with first and second portions, respectively, allows for an external voltage to be applied to the gate electrodes (Liou Paragraph 0022).
Claim 23 of the ‘370 Patent does not teach where the etching is performed until first top ends of the first high-k dielectric layer is lower than a top surface of the inter-layer dielectric, and higher than second top ends of the first portion of the metal layer.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the etching be performed until first top ends of the first high-k dielectric layer is lower than a top surface of the inter-layer dielectric, and higher than second top ends of the first portion of the metal layer because the etching allows for additional metal layers to be present on top of the metal layer and a capping layer to protect the gate structure (Sung Paragraphs 0111-0112).
Claim 23 of the ‘370 Patent does not teach where the second top ends of the first portion of the metal layer joins a sidewall of the first high-k dielectric layer.
Fig. 9 of Xie teaches where top ends of a gate metal layer (108) joins a sidewall of a first high-k dielectric layer (Item 106). 
It would have been obvious to one having ordinary skill in the art to modify the metal layer taught by the combination of Fan and Sung such that the second top ends of the first portion of the metal layer joins a sidewall of the first high-k dielectric layer because it allows for additional work function materials to be included in the gate, on the metal layer, while also allowing those additional work functional materials to interact with the high-k dielectric layer (Paragraphs 0024 and 0025).  
Examiner’s Note: The Examiner Notes that current claim 17’s first opening is equivalent to the ‘370 Patent’s second opening as current claim 17’s first opening is completely filled by the metal layer and ‘370 Patent’s second opening is completely filled by the metal layer.
22.	Pending claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of Patent No. 10879370 hereinafter “’370 Patent”  in view of Liou et al. (US 2016/0284641) hereinafter “Liou” and Sung et al. (US 2016/0042954) hereinafter “Sung” and in further view of Yim et al. (US 2017/0162675) hereinafter “Yim”.
23.	Regarding claim 18, the combination of the ’370 Patent, Liou and Sung teaches all of the elements of the claimed invention as stated above except where after the protection layer is etched back, the remaining portion of the protection layer in the second opening has a second top surface lower than the first top surface of the inter-layer dielectric.
 	Fig. 1E of Yim teaches where after a protection layer (Item 501) is etched back, the remaining portion of the protection layer (Item 501) in an opening (Item GT) has a top surface lower than the top surface of an inter-layer dielectric (Item 300).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to, after the protection layer is etched back, have the remaining portion of the protection layer in the second opening has a second top surface lower than the first top surface of the inter-layer dielectric because it allows the protection layer to act as an etch stop layer during the process of etching the metal layer in the opening (Yim Paragraph 0051).
24.	Pending Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of Patent No. 10879370 hereinafter “’370 Patent” in view of Liou et al. (US 2016/0284641) hereinafter “Liou” and Sung et al. (US 2016/0042954) hereinafter “Sung” and in further view of Fan et al. (US 2015/0349075) hereinafter “Fan”.
25.	Regarding claim 19, the combination of the ’370 Patent, Liou and Sung teaches all of the elements of the claimed invention as stated above except wherein during etching the metal 
	Fan teaches wherein during etching the metal layer (Combination of Items 120, 124, 126 and 128), gate spacers (Item 114) on opposing sides of the first opening (Middle Item 116) and portions (top surfaces) of an inter-layer dielectric (Item 102) on opposing sides of the first opening (Middle Item 114) are exposed to an etching chemical used for the etching the metal layer (Combination of Item 120, 124, 126 and 128).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, during etching the metal layer, gate spacers on opposing sides of the first opening and portions of an inter-layer dielectric on opposing sides of the first opening are exposed to an etching chemical used for the etching the metal layer because as the metal layer is removed from the top surfaces of the gate spacers and inter-layer dielectric layer, the layers will be exposed while the etching of the metal layer is still taking place. Thus the chemical used in etching of the metal layer will be exposed to the gate spacers and inter-layer dielectric.
26.	Regarding claim 20, the combination of the ’370 Patent, Liou and Sung teaches all of the elements of the claimed invention as stated above except wherein after the metal layer, the first high-k dielectric layer and the second high-k dielectric layer are etched, the second top ends of the first portion of the metal layer are lower than the second top surface of remaining portion of the protection layer. 
Fan teaches where after the metal layer (Combination of Items 120, 124, 126 and 128), the first high-k dielectric layer (Portion of Item 118 in Middle Item 116) and a second high-k 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have after the metal layer, the first high-k dielectric layer and the second high-k dielectric layer are etched, the second top ends of the first portion of the metal layer are lower than the second top surface of remaining portion of the protection layer because portions of the metal layer are etched back to a desired height while other portions of the metal layer continue to be protected from the etch by the protection layer (Fan Paragraph 0042).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach, suggest or motivate one having ordinary skill in the art to have the first high-k dielectric layer and the second high-k dielectric layer etched back, such that top ends of the first high-k dielectric layer and the second are higher than top ends of the first portion and the second portion, respectively, of the metal layer along with the limitations of claims 1 and 5.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 08/11/2021, with respect to the rejection(s) of claim(s) 17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's request filed 08/11/2021, regarding the double patenting rejections,  have been fully considered but it is not appropriate.
Specifically, the Applicant requests that “the nonstatutory obviousness-type double patenting rejections be held in abeyance.” However, the Applicant has not done any of A) filed a terminal disclaimer to overcome the double patenting rejection, B) argue against the double patenting rejection or C) amend the claims in an attempt to overcome the double patenting rejection as is required by MPEP 804. MPEP 804 states “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”. An appropriate and full response to the double patenting rejection should be included in the Applicant’s response.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891